Citation Nr: 9911789	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

1.  Whether it was proper to reduce the rating for the 
service-connected low back disability to 20 percent.  

2.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1987 to 
April 1990.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1995 decision of the RO, which 
effectuated a September 1995 proposal to reduce the rating 
for the service-connected residuals of a fracture to the L3 
vertebrae from 30 percent to 20 percent.

In December 1997, the veteran indicated that she wanted a 
hearing at the RO and not before the Board.  In January 1998, 
she presented hearing testimony at the RO.

In May 1998, the Board remanded the case to the RO for 
further development.



REMAND

The veteran contends, in essence, that her service-connected 
low back disability is severe enough to warrant a rating 
greater than 20 percent.  

On VA examination in September 1997, the veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
In addition, a VA radiological report was reported to show 
mild degenerative disc disease in the lower thoracic and 
upper lumbar spine.  

In May 1998, the Board remanded this case to the RO, in part, 
to ascertain the severity of the service-connected low back 
disorder, including the degree of functional limitation or 
neurologic disability related thereto.  

On VA examination in October 1998, the veteran was reported 
to have limited range of motion about the lumbodorsal spine, 
with forward flexion to 60 degrees, extension to 15 degrees, 
lateral flexion to 15 degrees, bilaterally, and rotation of 
30 degrees, bilaterally.  The veteran was diagnosed with 
osteoarthritis of the lower dorsal and upper lumbar spine.

On an October 1998 VA neurological examination, the veteran's 
gait and station were reported to be within normal limits.  
Pain and sensory tracts were reported to be intact except for 
some decreased sensation to light touch and pinprick along 
the dorsum of the lateral aspect of the left foot to the 
lateral aspect of the left calf.  The veteran was diagnosed 
with radiculopathy of the left leg secondary to back 
condition.

The veteran's claim for increased rating for service-
connected low back disability is well grounded in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  VA therefore has a duty to assist her in developing 
the facts pertinent to her claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The October 
1998 VA examinations did not fulfill these requirements.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Similarly, in Smith v. Brown, 
5 Vet. App. 335 (1993), the Court found that the VA's failure 
to obtain the requested medical opinion constituted a failure 
in its duty to assist the veteran in the development of her 
claim.  Because the severity of the service-connected low 
back disability cannot adequately be determined based on the 
recently obtained VA examinations, further examination is 
required prior to appellate handling of the claim for 
increase.  

In addition, the Board notes that further action on the issue 
of whether it was proper to reduce the rating for the 
service-connected low back disability is deferred pending 
completion of the requested development.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
health care providers who have treated 
her for her service-connected low back 
disability since October 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, copies of all records must 
be associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
low back disability.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed and the 
examination must include complete range 
of motion testing for the lower back.  In 
addition to noting the range of motion 
for the lower back, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the lower back 
due to any of the following: (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  In addition, the examiner 
should specifically comment whether the 
veteran has intervertebral disc syndrome 
that is mild, moderate with recurring 
attacks, severe with recurring attacks 
and intermittent relief, or pronounced, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (1998).

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  All indicated 
development should be taken in this 
regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until she is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

